           Case 1:20-cv-00785-KK Document 5 Filed 08/06/20 Page 1 of 5



                        IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF NEW MEXICO

MARIE A. FRANCIA,

               Plaintiff,

v.                                                                     No. 2:20-cv-00785-KK

N.M. WORKFORCE SOLUTIONS,

               Defendant.

                   MEMORANDUM OPINION AND ORDER
           GRANTING MOTION TO PROCEED IN FORMA PAUPERIS AND
                            TO SHOW CAUSE

       THIS MATTER comes before the Court on pro se Plaintiff’s Civil Rights Complaint

Pursuant to 42 U.S.C. § 1983, Doc. 1, filed August 4, 2020 (“Complaint”) and Plaintiff’s

Application to Proceed in District Court Without Prepaying Fees and Costs, Doc. 3, filed August

4, 2020 (“Application”).

Application to Proceed in forma pauperis

       The statute for proceedings in forma pauperis, 28 U.S.C. § 1915(a), provides that the Court

may authorize the commencement of any suit without prepayment of fees by a person who submits

an affidavit that includes a statement of all assets the person possesses and that the person is unable

to pay such fees.

       When a district court receives an application for leave to proceed in forma pauperis,
       it should examine the papers and determine if the requirements of
       [28 U.S.C.] § 1915(a) are satisfied. If they are, leave should be granted. Thereafter,
       if the court finds that the allegations of poverty are untrue or that the action is
       frivolous or malicious, it may dismiss the case[.]

Menefee v. Werholtz, 368 Fed.Appx. 879, 884 (10th Cir. 2010) (citing Ragan v. Cox, 305 F.2d 58,

60 (10th Cir. 1962). “The statute [allowing a litigant to proceed in forma pauperis] was intended
              Case 1:20-cv-00785-KK Document 5 Filed 08/06/20 Page 2 of 5



for the benefit of those too poor to pay or give security for costs....” Adkins v. E.I. DuPont de

Nemours & Co., 335 U.S. 331, 344 (1948). While a litigant need not be “absolutely destitute,”

“an affidavit is sufficient which states that one cannot because of his poverty pay or give security

for the costs and still be able to provide himself and dependents with the necessities of life.” Id.

at 339.

          The Court grants Plaintiff’s Application to Proceed in District Court Without Prepaying

Fees or Costs. Plaintiff signed an affidavit stating she is unable to pay the costs of these

proceedings and provided the following information: (i) Plaintiff’s total monthly income is

$194.00; (ii) Plaintiff's monthly expenses total $1,494.00; and (iii) Plaintiff has no cash and no

money in bank accounts. The Court finds that Plaintiff is unable to pay the costs of this proceeding

because she signed an affidavit stating he is unable to pay the costs of these proceedings and

because her monthly expenses exceed her low monthly income.

The Complaint

          Plaintiff filed for unemployment benefits after she was terminated from the Albuquerque

Police Department. See Complaint at 2. After a hearing and administrative appeal, Defendant

Workforce Solutions denied Plaintiff’s application for unemployment benefits. See Complaint at

2. Plaintiff alleges that the denial of unemployment benefits resulted in part from her resignation

from her part-time employment with St. Anthony’s Home Health Care, LLC.1 See Complaint at

2, 5. Plaintiff appealed the denial of unemployment benefits in state district court. See Complaint

at 5. State-court records show that the state court entered a “Judgment/Decision on Administrative




          It appears from the wording of the Complaint that St. Anthony’s Home Health Care, LLC
          1

is a defendant in this case. See Complaint at 1 (identifying St. Anthony’s Home Health Care as a
defendant). However, when Plaintiff filed the Complaint in person, she informed Clerk’s Office
staff that she is not asserting any claims against St. Anthony’s Home Health Care, LLC.
                                                     2
           Case 1:20-cv-00785-KK Document 5 Filed 08/06/20 Page 3 of 5



Appeal” “Affirming the Decision of the Secretary of the Department of Workforce Solutions” on

March 11, 2020. See Francia v. NM Department of Workforce Solutions, No. D-202-CV-

201908694 (N.M. 2d Dist. 2019).

       Plaintiff asserts claims pursuant to 42 U.S.C. § 1983 for alleged violations of her 1st, 6th,

7th and 14th Amendment rights, and pursuant to the Americans with Disabilities Act. See

Complaint at 2, 7-8. Plaintiff states she wishes to waive all monetary benefits from her part-time

position with St. Anthony’s Home Health Care, LLC, so that she can receive unemployment

benefits from the Albuquerque Police Department. See Complaint at 5.

       The Complaint fails to state a claim pursuant to 42 U.S.C. § 1983 for alleged violations of

her 1st (“right to petition the government for redress””), 6th (“right to properly call and question

witnesses … full and fair hearing”), 7th (“value in controversy”) and 14th Amendment (“due

process and equal protection”) rights. Complaint at 7-8. Plaintiff states that she was deprived of

those rights as a consequence of Plaintiff’s “limited knowledge of the law,” Plaintiff “not having

the required requisite of the law as a trained attorney,” Plaintiff’s “employment with St. Anthony’s

Home Health Care,” and Plaintiff’s “lack of proper knowledge of procedure and inability to

traverse the complexities of the law.” Complaint at 7-8. There are no allegations that Defendant

Workforce Solutions deprived Plaintiff of any constitutional rights. Furthermore, it appears that

Plaintiff’s claims for relief, seeking unemployment benefits from the Albuquerque Police

Department after the state district court affirmed the decision of the Secretary of Defendant

Workforce Solutions, are barred by the Rooker-Feldman doctrine which:

       bars federal district courts from hearing cases “brought by state-court losers
       complaining of injuries caused by state-court judgments rendered before the district
       court proceedings commenced and inviting district court review and rejection of
       those judgments.” Exxon Mobil Corp. v. Saudi Basic Indus. Corp., 544 U.S. 280,
       284, 125 S.Ct. 1517, 161 L.Ed.2d 454 (2005). Where the relief requested would



                                                     3
            Case 1:20-cv-00785-KK Document 5 Filed 08/06/20 Page 4 of 5



        necessarily undo the state court’s judgment, Rooker-Feldman deprives the district
        court of jurisdiction. Mo’s Express, 441 F.3d at 1237.

Velasquez v. Utah, 775 Fed.Appx. 420, 422 (10th Cir. 2019).

        The Complaint fails to state a claim pursuant to Title I of the Americans with Disabilities

Act (“ADA”) which provides: “No covered entity shall discriminate against a qualified individual

on the basis of disability in regard to job application procedures, the hiring, advancement, or

discharge of employees, employee compensation, job training, and other terms, conditions, and

privileges of employment.” 42 U.S.C. § 12112(a). There are no allegations that Plaintiff is a

qualified individual under the ADA or that Defendant discriminated against Plaintiff on the basis

of her disability.

Proceeding in forma pauperis

        Plaintiff is proceeding in forma pauperis. The statute governing proceedings in forma

pauperis states "the court shall dismiss the case at any time if the court determines that ... the action

... fails to state a claim on which relief may be granted." 28 U.S.C. § 1915(e)(2); see also Webb v.

Caldwell, 640 Fed.Appx. 800, 802 (10th Cir. 2016) ("We have held that a pro se complaint filed

under a grant of ifp can be dismissed under § 1915(e)(2)(B)(ii) for failure to state a claim ... only

where it is obvious that the plaintiff cannot prevail on the facts he has alleged and it would be futile

to give him an opportunity to amend").            While the Complaint can be dismissed under

§ 1915(e)(2)(B)(ii) for failure to state a claim, it is not obvious that it would be futile to give

Plaintiff an opportunity to amend.

Service on Defendants

        Section 1915 provides that the “officers of the court shall issue and serve all process, and

perform all duties in [proceedings in forma pauperis]”). 28 U.S.C. § 1915(d). The Court will not

order service at this time because the Complaint fails to state a claim upon which relief may be

                                                       4
              Case 1:20-cv-00785-KK Document 5 Filed 08/06/20 Page 5 of 5



granted. The Court will order service if: (i) Plaintiff shows cause why the Court should not dismiss

this case as barred by the Rooker-Feldman doctrine and for failure to state a claim, or files an

amended complaint that states a claim over which the Court has subject-matter jurisdiction; and

(ii) files a motion for service which includes the address of each Defendant.

       IT IS ORDERED that:

       (i)      Plaintiff’s Application to Proceed in District Court Without Prepaying Fees and

                Costs, Doc. 3, filed August 4, 2020, is GRANTED.

       (ii)     Plaintiff shall, within 21 days of entry of this Order, either show cause why the

                Court should not dismiss this case pursuant to the Rooker-Feldman doctrine and for

                failure to state a claim, or file an amended complaint. Failure to timely show cause

                or file an amended complaint may result in dismissal of this case.



                                              ______________________________________
                                              KIRTAN KHALSA
                                              UNITED STATES MAGISTRATE JUDGE




                                                     5
